Citation Nr: 1511374	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits based on countable income.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Pension Center located at the Regional Office in Philadelphia, Pennsylvania.

In October 2014, the Board remanded the claim for further evidentiary development.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains the claim for nonservice-connected pension benefits dated in May 2010; the decision denying nonservice-connected pension benefits dated in August 2010; the Veteran's notice of disagreement dated in October 2010; a statement of the case dated in October 2010; and a duty to assist letter regarding the Veteran's claim dated in August 2011.  The Virtual VA paperless claims processing system also contains the Veteran's financial information located in a document dated in August 2010.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a claim for entitlement to service connection for a prostate disability dated in December 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to service connection for prostate cancer has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDING OF FACT

For all periods pertinent to his claim, the Veteran's countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a married veteran.


CONCLUSION OF LAW

The criteria for payment of non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in October 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to ensure that the record contained documentation of the sources of the income and expense numbers cited in the AOJ's August 2010 decision to deny pension benefits and to determine whether there was another file or files pertaining to the Veteran's claim that had not been associated with the record before the Board.  The Board also instructed the AOJ to request that the Veteran submit a current Financial Status Report (FSR) and/or Improved Pension Eligibility Verification Report, detailing his current household income and expenses, including any income received by his spouse.  

In response to the remand, the AOJ indicated that all of the Veteran's income was located in his VA Form 21-526 dated in May 2010, which was located in the Virtual VA claims processing system.  The AOJ indicated that the Veteran's medical expenses (Medicare premium) was also located in the Virtual VA claims processing system in a tab dated in August 2010.  The AOJ indicated that there were no other files pertaining to the Veteran's claim that had not been associated with the claims folder.  In December 2014, the AOJ sent the Veteran a letter requesting that the Veteran submit a current FSR and/or Improved Pension Eligibility Verification Report.  The Veteran did not respond to this letter with any updated financial information.  The AOJ readjudicated the Veteran's claim in a January 2015 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii)(VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

On a VA Form 21-526 received in May 2010, the Veteran indicated that he was married.  Therefore, for 2009, 2010 and 2011, the Veteran would be eligible for improved pension if his countable income was less than $15,493.00; for 2012, less than $16,324.00; and for 2013, less than $16,569.00.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm). 

In August 2010, the Veteran was notified that VA could not approve his claim as his yearly income exceeded the MAPR of $15,493.00.  He was informed that his annual earnings were found to be $24,000.00 (spouse's income), $17,034.00 (annual social security), and $7,020.00 (annual retirement), for a total yearly income of $48,054.00.  He was informed that medical expenses in the amount of $1,158.00 (Medicare premium) were also counted to reduce his income.  In this regard, the RO subtracted the five percent of $15,493.00 ($744.00) from the expenses of $1,158.00, which totaled $414.00.  The RO explained that subtracting $414.00 from $48,054.00 would put the Veteran's total family income at $47,640.00.

In August 2011 and December 2014, VA issued the Veteran duty to assist letters, giving him an opportunity to: provide updated income and expense information and complete an FSR in full, list and explain his medical expenses, and provide more information relating to his medical expenses.  The Veteran failed to respond to those letters and has not since provided any financial information for the file. 

In this case, the RO has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension.  The maximum allowable income for Veterans with one dependent for the years 2009, 2010 and 2011 was shown to be $15,493.00.  The preponderance of the evidence shows that the Veteran's income has exceeded this amount.  As of June 1, 2010, the Veteran's annual earnings were found to be $24,000.00 (spouse's income), $17,034.00 (annual social security), and $7,020.00 (annual retirement) for a total yearly income of $48,054.00.  Medical expenses in the amount of $1,158.00  (Medicare premium) were also counted to reduce his income.  In this regard, the RO subtracted the five percent of $15,493.00 ($744.00) from the expenses of $1,158.00, which totaled $414.00.  The RO explained that subtracting $414.00 from $48,054.00 would put the Veteran's total family income at $47,640.00.

As noted above, the Veteran has not submitted any additional evidence relating to his claim, despite being given the opportunity to do so as shown by August 2011 and December 2014 duty to assist letters.  Thus, despite the RO's efforts, the Veteran failed to respond, and as such, there is no further basis to reduce the countable income during the period in question.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

Again, as the Veteran has not provided additional evidence of his current financial status, and since evidence reflects that his calculated annual income of $47,640.00 exceeds the MAPR of $15,493.00 for 2009, 2010, and 2011; $16,324.00 for 2012; and $16, 569.00 for 2013; as set by law, he is not eligible for nonservice-connected pension benefits. 

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.


ORDER

The Veteran's countable income exceeds the maximum annual rate permissible for payment of nonservice-connected pension benefits; the appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


